Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 3/11/21 has been entered. Claims 2-3, and 9-11 have been canceled.  Claims 1 and 8 have been amended.  Claims 1, 4-7, and 12-15 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph W. Schmidt (Reg. No. 36,920) on 3/17/21.

The application has been amended as follows: 

	a hydraulic pump configured to provide an oil supply during braking;
	an accumulator configured to: 
		receive the oil supply during braking; 
		store the oil supply under pressure; and 
release the oil supply under pressure during acceleration; 
	a turbine having rotors, the rotors configured to receive the oil supply released under pressure, and the turbine configured to be rotated by the oil supply released under pressure to generate directly from the rotating rotors of the turbine; and
a turbocharger configured to receive the airflow.

8.	(Currently Amended) A method of controlling an engine including a turbocharger comprising:
	storing oil under pressure during a hydraulic braking operation; 
	releasing the stored oil under pressure, during an acceleration operation, to the turbocharger;
rotating a turbine with the oil supply released under pressure, the turbine having rotors, the rotors for receiving the oil supply released under pressure and the turbine being rotated by the oil supply released under pressure; and
generating an air flow into the turbocharger directly from the rotating rotors of the turbine.  


Allowable Subject Matter
Claims 1, 4-7, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4-7, and 12-15 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the turbine configured to be rotated by the oil supply released under pressure to generate an airflow directly from the rotating rotors of the turbine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 4-7, and 14.
Additionally, the prior art of record does not teach “generating an air flow into the turbocharger directly from the rotating rotors of the turbine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 8, 12-13, and 15.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/1/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746